Citation Nr: 9921695	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  97-08 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to May 
1993. 

This appeal arose from a rating decision dated in January 
1995 from the Oakland, California, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the veteran's 
claim of entitlement to service connection for a low back 
disability.  The veteran was notified of the denial, and 
commenced his appeal by filing a Notice of Disagreement 
indicating he had current low back problems that began in 
service, and that he had not suffered additional injury to 
his low back that would have caused his current back 
problems.  A Statement of the Case (SOC) quoting relevant 
laws and regulations was sent the veteran in April 1995.  The 
veteran perfected his appeal by filing a VA Form 9, Appeal to 
Board of Veterans' Appeals, in May 1995, and requested a 
hearing before a hearing officer.  That hearing was held in 
December 1995.

In December 1997, the Board of Veterans' Appeals (the Board) 
remanded this case for further evidentiary development, 
including additional treatment records, service medical 
records, and a VA compensation and pension examination that 
provided competent medical information regarding the correct 
diagnosis of any current low back disability, the degree of 
probability that a current back disability is related to 
service, and if so, if it began in service or was a pre-
existing disability that was aggravated in service beyond its 
natural progression.  The requested development was 
accomplished to the extent possible, and in April 1999 the RO 
issued a Supplemental Statement of the Case (SSOC) which 
continued to deny the veteran's claim.  The veteran's claims 
folder was thereupon returned to the Board.


FINDING OF FACT

Competent medical evidence of a nexus between a current low 
back disability and service has not been presented.  

CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for a low back disability has not been presented.  38 
U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that during service in the Navy he 
injured his low back by running up and down ladders while 
aboard ship.  He reports that he was treated for his 
complaints of back pain in service.  He seeks service 
connection for what he describes as pain that has continued 
since service.  

In the interest of clarity, the Board will first describe the 
factual background of this case; then review the law, VA 
regulations and other authority which is relevant to this 
case; and finally proceed to analyze the veteran's claim and 
render a decision.

Factual Background

The Board remanded this case in December 1997, at least in 
part, because of concerns that all of the veteran's service 
medical records had not been associated with his claims 
folder.  It appears that the RO subsequently undertook 
appropriate development of the evidence as to the veteran's 
service medical records.  The Board has carefully reviewed 
the veteran's service records, comprising two volumes, and is 
satisfied that all available records have been obtained.  The 
Board observes that records of an examination incident to the 
veteran's May 1993 separation from active duty are not 
available, although such records were requested in March and 
August 1994, and July and October 1998.  It is unclear as to 
whether such an examination was in fact performed.

A Report of Medical Examination conducted in November 1988 
reported a normal spine.  An April 1991 Medical Record 
Consultation Sheet shows the veteran was referred to physical 
therapy for the evaluation for back strengthening exercises 
due to the onset of low back pain.  Another notation on that 
record indicated that the veteran failed to appear for the 
appointment, and that a letter had been sent but no response 
was received, and the physical therapy consultation was 
discontinued.  

There are many other inservice treatment records, most of 
which reflect treatment for an ear problem from which the 
veteran suffered and for which a medical board was convened 
in January 1993.  However, there are no other records 
reflecting complaints of or treatment for a low back 
disability.

In February 1994 the veteran filed a claim seeking service 
connection for a "bad back."  He identified no medical 
facilities or caregivers from which he received treatment for 
that disability.  

During a VA compensation and pension examination performed in 
July 1994, the veteran reported he hurt his back in service, 
and now suffers morning pain, some sciatica, no spasms, and 
treated the symptoms with ibuprofen.  Upon examination, he 
had painful range of motion.  The diagnosis was lumbosacral 
strain with history of right L5-S1 radiculopathy.  X-rays 
revealed a normal back.  

During the veteran's December 1995 personal hearing, he 
testified that he suffered back pain both on the ship from 
running up and down ladders, something he did often as a 
member of the firefighting crew, and off the ship when he was 
being treated for his ear problems.  Treatment aboard ship 
was informal and consisted of ice, Motrin, and being told 
there was nothing wrong with his back and that he should go 
back to work.  He testified that his current problems consist 
of low back pain, especially on the right side.  The pain was 
reportedly constant, and he described it as pressure and 
throbbing, and said it shoots down his legs, mainly his right 
leg.  He obtains temporary relief by laying down, or by 
wearing a back brace.  He reported that he had no back 
problems prior to service.  

Additional medical records received in December 1995 included 
a September 1995 record of treatment for low back strain.  
The origin of that strain was not indicated in the record, 
however.  

During a compensation and pension examination conducted in 
February 1996 the veteran reported he had repeated mild 
strains of his low back in service incident to descending 
ladders aboard ship much too quickly, for which he was 
examined and treated conservatively with aspirin.  He also 
reported that in 1993 he was treated at a VA facility, where 
he was diagnosed with a herniated disc of the lumbar spine.  
His current symptoms were described as low back pain that 
radiates down the right leg, then leaves the leg aching.  The 
pain was treated with Motrin(r).  Upon examination, mild lumbar 
lordosis was noted, as was decreased tenderness to palpation 
of the nuchal ligaments throughout the lumbar spine.  
Palpable but not particularly painful gibbous formation at 
the T12 vertebrae was noted.  Tenderness of palpation of the 
iliolumbar ligaments bilaterally was noted.  Pain free 
straight leg raising was done to 90 degrees, bilaterally.  
Lasegue's sign and Patrick's test were negative bilaterally.  
Deep tendon reflexes were equal and active in the lower 
extremities with no pathologic reflexes.  Sensation and 
circulation in the lower extremities were intact, and there 
was no involuntary muscle spasm.  X-rays revealed a mildly 
exaggerated lumbar lordosis, otherwise no bony pathology was 
seen.  The disk spaces were all of normal height, but the 
veteran had a wedge-shaped vertebra at T12 with a 50 percent 
loss of height on the anterior edge of that body, which the 
examiner attributed to an old healed asymptomatic compression 
fracture.  The examiner added that the veteran would simply 
need to do exercises for the low back.  The relevant 
diagnosis was recurrent strain of lumbosacral spine.  

In April 1996 the RO issued another rating decision denying 
service connection for the back disability, and issued a SSOC 
explaining the claim was denied because, although the veteran 
complained of low back pain that originated in service, his 
service medical records contained only a complaint of low 
back pain, and the veteran did not appear for his appointment 
with physical therapy and no diagnosis was made.  The SSOC 
also noted that the medical board convened in January 1993 
relative to the veteran's ear problems made no mention of a 
low back condition, and the first diagnosis of a low back 
problem was made in September 1995.  The SSOC concluded that 
the veteran's low back problem did not begin in service, nor 
was it caused by an event in service, and a low back 
disability subject to presumptive service connection was also 
not present to a compensable degree within one year following 
service.  

In response to the Board's December 1997 remand, in August 
1998 the veteran indicated that no additional treatment 
records were available.  Also in August 1998 an additional 
set of copies of the veteran's service medical records was 
received.  

In March 1999, a VA compensation and pension examination was 
conducted by a board certified orthopedic surgeon.  The 
examiner reported that he reviewed the veteran's claims 
folder and afforded him a comprehensive examination.  He 
described the veteran's reported history of gradual onset of 
low back pain in service, treated with anti-inflammatory 
medications, with intermittent symptoms without radicular 
symptoms.  He never had x-rays of his back in service, nor 
was he ever placed on a profile.  The veteran's current 
symptoms included intermittent low back pain, about two times 
per month that lasts for about 20 minutes.  He took no 
medications, used no braces, crutches or canes, and had no 
surgery for it.  He recalled no intercurrent injury.  He 
described minimal effects of his back condition on his usual 
occupation in retail sales, or in his daily activities other 
than limiting himself in the amount of lifting done.  Upon 
examination, range of motion of the lumbar spine was normal, 
as were toe and heel walking, reflexes, rotation of the hips, 
and pulses.  Straight leg raising was normal bilaterally, and 
no atrophy was appreciated.  X-rays of the lumbar spine 
revealed congenital abnormalities at the L5 level with what 
appear to be spina bifida occulta, as well as large Schmorl's 
nodes at the inferior end plates at L4 and L5.  The examiner 
also noted that the veteran had what appeared to be one-sided 
spondylolysis at L5 with a grade I spondylolisthesis at most.  
Mild degenerative change was also noted at L5-S1.  The 
diagnostic impression provided was low back pain.  In 
response to the matters raised in the Board's December 1997 
remand, the examiner stated as follows:  

In my medical opinion, this veteran 
sustained, at most, an unverifiable, 
unwitnessed, self-limiting soft tissue 
injury to the lumbar spine which should 
have inexorably resolved by 60 to 90 
days.  I find no evidence of any long-
term "disability" to the lumbar spine, 
which, in all medical probability, could 
be related to the service-related event 
at issue.  This evaluation is made based 
upon the lack of any credible objective 
neurological deficit, credible objective 
range of motion loss, or credible 
objective diagnosis-specific disorder 
which would have been attributable to his 
service career.  

A SSOC was sent to the veteran in April 1999 in which the 
findings of that examination were provided to him.  In 
written argument submitted in July 1999 it was argued that 
the veteran sustained a back injury in service and continues 
to suffers from it, and to the extent the claim may not be 
well grounded, it is not well grounded because VA has failed 
to comply with its ADJUDICATION PROCEDURE MANUAL, M21-1 
(hereinafter M21-1), Part VI,  1.01(b) (Feb. 12, 1997), and 
2.10 (f) (Aug. 5, 1996), which purports to require a medical 
examination even if a claim is not well grounded.  

Relevant Law and Regulations


Service connection

For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

For veterans who served 90 days or more, if a chronic disease 
becomes manifest to a degree of 10 percent or more within one 
year from the date of separation from such service, such 
disease will be considered to have been incurred or 
aggravated by such service, notwithstanding there is no 
record of evidence of such disease during service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Well grounded claims

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Generally, for a claim to be well grounded, a claimant must 
submit each of the following: (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table).  

Although for purposes of ascertaining whether a claim is well 
grounded the credibility of the evidence is generally 
presumed, such presumption is not applicable when the 
evidence is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  Matters requiring 
medical expertise, such as the diagnosis of a medical 
condition, are matters that a layman is not competent to 
address, although a layman may certainly credibly describe 
observable symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  



Analysis 

As indicated immediately above, the initial matter for the 
Board's consideration is whether he has presented a well-
grounded claim of entitlement to service connection for a 
back disability.

Applying the Caluza analysis, there is arguably medical 
evidence of record of a current disability.  For example, in 
the most recent VA examination, a diagnosis of low back pain 
was made.  Accordingly, the first step of the Caluza test, 
credible evidence of a current disability, has been met.  

With regard to the second step of the Caluza test, that is, 
whether there is evidence of in-service incurrence or 
aggravation of back disease or injury, there is one service 
medical record in April 1991 of low back pain.  Accordingly, 
the Board finds that the second step of the Caluza analysis 
has been met.  

With regard to whether there is medical evidence of a nexus 
between the in-service injury or disease and the current 
disability, which is the required third step of the Caluza 
analysis, in this case there is none.  None of the medical 
records obtained to date, including the VA compensation and 
pension examinations, report that there is a medical nexus 
between an event in service and a current disability, either 
in terms of an in-service aggravation of a pre-existing 
condition or an in-service incurrence of an injury that was 
present in service or to a compensable degree within one year 
following service.  

The Board notes in passing that the orthopedic examiner who 
reviewed this matter in March 1999 specifically opined that 
there was no such nexus between the veteran's service and his 
current back complaints.  

The veteran asserts that his current back problems are due to 
his in-service injuries, but as explained above as a 
layperson he is not competent to provide the requisite 
opinion as to the etiology of a current disability.  He has 
submitted no competent medical opinion evidence addressing 
the existence of a nexus between a disease or injury in 
service and a current back disability.  Lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well grounded claim, under 38 U.S.C.A. § 5107(a).  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, the Board finds that the third step for 
establishing a well-grounded claim of entitlement to service 
connection for a low back disability has not been met.  

Based on the foregoing, the Board finds that the veteran has 
not submitted evidence sufficient to justify a belief by a 
fair and impartial individual that his claim of entitlement 
to service connection for a low back disability is well 
grounded.  38 U.S.C.A. § 5107(a).  The claim is accordingly 
denied.  

Additional Matters

Because the veteran's claim for service connection for a back 
disability is not well-grounded, VA is under no duty to 
further assist her in developing facts pertinent to that 
claim. 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(a); Epps v. 
Gober, 126 F.3d 1454 (Fed. Cir. 1997).  VA's obligation to 
assist depends upon the particular facts of the case and the 
extent to which VA has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The Court has 
held that the obligation exists only in the limited 
circumstances where the claimant has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).

In this case, VA is not on notice of any other known and 
existing evidence which would make the adjudicated service 
connection claim plausible.  The Board's decision serves to 
inform the veteran of the kind of evidence which would be 
necessary to make his claim well-grounded, namely competent 
medical evidence which provides a nexus between the veteran's 
service and his claimed back disability.

Finally, with regard to the assertion of the veteran's 
representative in the July 1999 informal hearing presentation 
to the effect that VA has a duty to assist the veteran in the 
development of a claim that is not well grounded, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) [formerly the United States Court of Veterans 
Appeals] recently held in Morton v. West, No. 96-1517 (U.S. 
Vet. App. July 14, 1995), mot. for en banc review den'd July 
8, 1999, that despite provisions in M21-1 that may be 
interpreted to the contrary, absent the submission and 
establishment of a well-grounded claim VA cannot undertake to 
assist a veteran in developing facts pertinent to his claim.  
Accordingly, any perceived or actual failure by VA to render 
assistance in the absence of a well-grounded claim cannot be 
legal error.  As this claim is not well grounded, VA has no 
duty to assist the veteran and therefore no obligation to 
provide an additional examination.  


ORDER

A well-grounded claim not having been submitted, service 
connection for a low back disability is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

